Case 1:19-cv-00487-JMS-KJM Document 44-3 Filed 03/04/20 Page 1 of 7   PageID #:
                                    352




              /s/ Kerry S. Culpepper
                       Kerry S. Culpepper
Case 1:19-cv-00487-JMS-KJM Document 44-3 Filed 03/04/20 Page 2 of 7   PageID #:
                                    353
Case 1:19-cv-00487-JMS-KJM Document 44-3 Filed 03/04/20 Page 3 of 7                                PageID #:
                                    354

                                                                                 Invoice
Douglas Mosby, LEROC Manager
Legal Response Operations Center                                             Invoice No: 19-89786­AO
12405 Powerscourt Dr.                                                       Invoice Date 11/12/2019
St. Louis, MO 63131
Phone (314) 394-9752
douglas.mosby@charter.com


Kerry S. Culpepper, Esq.
Culpepper IP, PLLC
74-170 Hualalai Rd, Ste B204
Kauila Kona, HI 96740
Phone (808) 464-4047
kculpepper@culpepperip.com


                  Job Description                                        Payment Terms
Case Number       19-00487 JMS-KJM                                      Prior to Disclosure
                    DESCRIPTION                           QUANTITY         UNIT PRICE             AMOUNT
IP Address Lookup                                              33                100.00             3,300.00




                                                                     BALANCE DUE              $     3,300.00
This invoice is for costs incurred by Charter to process a subpoena you issued in the matter referenced in
the Description portion of this invoice. Once proof of payment has been made, Charter will release the
responsive information related to your request. This invoice, however, must be paid in full in order to
receive the requested information.
Case 1:19-cv-00487-JMS-KJM Document 44-3 Filed 03/04/20 Page 4 of 7   PageID #:
                                    355
Case 1:19-cv-00487-JMS-KJM Document 44-3 Filed 03/04/20 Page 5 of 7   PageID #:
                                    356
       Case 1:19-cv-00487-JMS-KJM Document 44-3 Filed 03/04/20 Page 6 of 7                                              PageID #:
                                           357




              Kerry S. Culpepper, Esq.
              Culpepper IP, LLLC
              75-170 Hualalai Road
              Suite B204
              Kailua-Kona, Hawaii 96740
              US Tel 1-808-464-4047
              E-mail: kculpepper@culpepperip.com                                            Dated: October 02, 2019


                                                         INVOICE No. 1094/2019

              Re:       INVESTIGATION & ISSUANCE OF SUMMONS & COMPLAINT
                        FILED IN UNITED STATES DISTRICT COURT FOR THE DISTRICT
                        OF HAWAI


               S. No.                                 Particulars                          Fee in US$
              1.           For conducting investigation, locating, issuance of summons and
                           complaint to Muhammad Faizan, Defendant in the case HB
                           Productions Ltd v Muhammad Faizan, filed in United States
                           District Court.                                                 600




                                                                                                        Total      600/-
              US$: Six Hundred only.

              Very truly yours,


              Muhammad Siddique
              Manager Accounts


_____________________________________________________________________________________________________________
          Head Office Pakistan: Office No. 1 & 2, 2nd Floor Mumtaz Centre, 15/A Queens Road, Lahore, Pakistan
           Tel: 00-92-42-36306548 & 36306558 Fax: 0092-42-36299491 e-mail: info@ijazrahim.com & alrahimtrademark@gmail.com
Case 1:19-cv-00487-JMS-KJM Document 44-3 Filed 03/04/20 Page 7 of 7                                      PageID #:
                                    358

  From:              notification@pay.gov
  To:                kculpepper@culpepperip.com
  Subject:           Pay.gov Payment Confirmation: HID CM ECF
  Date:              Monday, September 9, 2019 11:54:44 AM




  Your payment has been submitted to Pay.gov and the details are below. If you have any questions or you wish to
  cancel this payment, please contact the Hawaii District Court's finance office at (808) 541-3083.

  Application Name: HID CM ECF
  Pay.gov Tracking ID: 26K32RFT
  Agency Tracking ID: 0975-2259117
  Transaction Type: Sale
  Transaction Date: Sep 9, 2019 5:54:42 PM

  Account Holder Name: Kerry Culpepper
  Transaction Amount: $400.00
  Card Type: Visa
  Card Number: ************5230


  THIS IS AN AUTOMATED MESSAGE. PLEASE DO NOT REPLY.
